DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 November, 2021 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “for each layer of the first active magnetic regenerative regenerator and each layer of the second active magnetic regenerative regenerator, an independent fluid conduit between an outlet of each layer of the first active magnetic regenerative regenerator to an inlet of the corresponding Curie temperature layer of the second active magnetic regenerative regenerator, except for lowest Curie temperature layer of first module”, which should be corrected to - - for each layer of the first active magnetic regenerative regenerator and each layer of the second active magnetic regenerative regenerator, an independent fluid conduit between an outlet of each layer of the first active magnetic regenerative regenerator to an inlet of the corresponding Curie temperature layer of the second active magnetic regenerative regenerator, except for the lowest Curie temperature layer of first module - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first module" in line 24.  There is insufficient antecedent basis for this limitation in the claim. It appears the “first module” is related to the lowest Curie temperature layer of first active magnetic regenerative regenerator, in view of the recitations of the same limitation. Therefore, for examination purposes, it is being interpreted that the claim limitation is directed to the first active magnetic regenerative regenerator.
Claims 2-7 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEGREGORIA (US 5,249,424 – published 5 October, 1993).
As to claim 1, DEGREGORIA discloses a system (figure 5) comprising:
a first active magnetic regenerative regenerator (combination of 31 and 35) comprising 2 to 16 successive layers (first layer, 31, and second layer, 35), wherein each layer comprises an independently compositionally distinct magnetic refrigerant material (first layer, 31, is GdNi₂, and second layer, 35, is GdPd) having an independent Curie temperature (col.9, lines 24-55; Table 2) and wherein the first layer of the first active magnetic regenerative regenerator has the highest Curie temperature (Table 2 - GdNi₂ has Curie temperature of 75K) and the last layer of the first active magnetic regenerative regenerator has the lowest Curie temperature (Table 2 – GdPd has a Curie temperature of 38K);
a second active magnetic regenerative regenerator (combination of 32 and 36) comprising 2 to 16 successive layers (first layer, 36, and second layer, 32), wherein each layer comprises an independently compositionally distinct magnetic refrigerant (first layer, 36, is GdPd, and second layer, 32, is GdNi₂) having an independent Curie temperature (col.9, lines 24-55; Table 2) and wherein the first layer of the second active magnetic regenerative regenerator has the lowest Curie temperature (Table 2 – GdPd has a Curie temperature of 38K) and the last layer of the second active magnetic regenerative regenerator has the highest Curie temperature (Table 2 - GdNi₂ has a Curie temperature of 75K);
at least one conduit fluidly coupled between the lowest Curie temperature layer of the first active magnetic regenerative regenerator and the highest Curie temperature layer of the second active magnetic regenerative regenerator (figure 5, wherein various conduits are provided in a closed loop so as to fluidically couple the last layer of the first active magnetic regenerative regenerator and the last layer of the second active magnetic regenerative regenerator);
a single bypass flow heat exchanger (57 and 72; col.7, lines 52-59) (a) fluidly coupled to the lowest Curie temperature layer of the first active magnetic regenerative regenerator (figures 5 shows connection to section, 57, of the heat exchanger by conduit, 56) and (b) fluidly coupled to a process gas (figure 5 shows connection to section, 72, of the heat exchanger by conduit, 65; col.6, lines 55-68); and
for each layer of the first active magnetic regenerative regenerator and each layer of the second magnetic regenerative regenerator, an independent fluid conduit (53) between an outlet of each layer of the first active magnetic regenerative regenerator (outlet of layer, 31, along conduit, 39) and an inlet of the corresponding Curie temperature layer of the second active magnetic regenerative regenerator (inlet of layer, 32, along conduit, 42), except for the lowest Curie temperature layer of the first active magnetic regenerative regenerator (conduit, 40, is not an independent fluid conduit from the normal flow system provided by the AMRR of figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEGREGORIA (US 5,249,424 – published 5 October, 1993).
As to claim 3, DEGREGORIA discloses wherein the layers of the first active magnetic regenerative regenerator and the second active magnetic regenerator have Curie temperatures which are apart by a degree K between the successively adjacent layers (respective layers of GdPd and GdNi₂; Table 2). In the case, wherein the claimed ranges, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” See MPEP §2144.05 – I. Specifically, DEGREGORIA further provides various suitable ferromagnetic materials for the different stages of the system within Table 2, which further provide evidence that the different in degree K between the different layers is between 18-22K.  The purposes those, is that the materials provide unbalanced flow between the different layers, with a lower flow imbalance within the higher Curie temperature layers compared to the lower Curie temperature layers (col.9, lines 24-59). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DEGREGORIA to provide the difference in Curie temperatures to be within the 18-22K range to provide the desired unbalanced flow between the different layers.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DEGREGORIA (US 5,249,424), in view of  NUMAZAWA (NPL: “Magnetic refrigerator for hydrogen liquefaction” (16 April, 2014); provided with IDS submitted on 2 November, 2021).
As to claim 2, DEGREGORIA, discloses the claimed invention except that the regenerators contain 8 layers each.
NUMAZAWA is within the field of endeavor provided the utilization of magnetocaloric refrigerator systems for liquefying a gas, particularly hydrogen (abstract and introduction sections). NUMAZAWA particularly notes the utilization of various layers of material within the regenerator of the AMR system, of which are formed of different materials (section 4.4 at pg. 190-191), so as to operate the AMR cycle over a desired range of temperatures, which is only possible through the use of the variation in layers and material. Therefore, designated a desired number of layers, of which have different Curie temperatures and materials, is seen as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the variable is the number of different material, with different Curie temperatures, of which when combined in a layered pattern together achieve the recognized result of acquiring operation of the system over a particularly desired temperature range.  As the prior art notes to utilized such combinations of materials and layers to achieve operation over a desired temperature range, it is not inventive to determine a particular number of layers to be used through routine experimentation. Thus, since the general conditions of the claim are met by the prior art, e.g., having different layers of different materials and Curie temperatures, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide a desired number of layers within the regenerators in order to provide that the AMR system operates over a desired temperature range.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DEGREGORIA (US 5,249,424), in view of KWON (US 2015/0211771 A1 – published 30 July, 2015).
As to claim 4, DEGREGORIA discloses wherein the successive layers in the first active magnetic regenerative regenerator are arranged in descending magnetic refrigerant Curie temperature for each layer from the first layer to the last layer (figure 5, in view of Table 2; see rejection of claim 1 for designation of layers), and the successive layers in the second active magnetic regenerative regenerator  are arranged in ascending magnetic refrigerant Curie temperature for each layer from the first layer to the last layer (figure 5, in view of Table 2; see rejection of claim 1 for designation of layers).
DEGREGORIA notes the small local temperature difference between the heat transfer fluid and the bed results in very small entropy generation in the cooling process, and further by using multiple stages of beds relatively large temperature spans can be achieved. This provides a highly efficient cooling system, and therefore, can result in the liquefaction of hydrogen (col.3, lines 33-53).
KWON is within the relevant field of endeavor provided a magnetic refrigerator which includes a magnetic material (abstract). KWON notes that entropy change may be controlled by changing the volume or mass of the magnetic material between the hot and cold ends of the magnetic material (par. 59). As such, changing the respective volume or mass of the different layers of the first and second active magnetic regenerative regenerators is a result effective variable, i.e., a variable which achieves a recognized result. In this case, changing the volume or mass of a layer of magnetic material controls the entropy change across the magnetic material. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05- II (A).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DEGREGORIA with the teachings of KWON to provide changes of the volume or mass between the various successive layers of the first and second active magnetic regenerative regenerators to control the entropy from the hot to cold sides of each of the layers of magnetic material (par. 59 of KWON). In doing so, each layer’s entropy would be controlled to achieve the desired entropy to optimize the overall cooling system, as emphasized by the invention of DEGREGORIA. 
Furthermore, KWON notes that volume and mass of the magnetic material may be provided to control the entropy. DEGREGORIA provides wherein the first layer of the first active magnetic regenerative regenerator (see designation of magnetic material for first layer of first active magnetic regenerative regenerator in rejection of claim 1) has a higher volume than the second layer of the first active magnetic regenerative regenerator(see designation of magnetic material for second layer of first active magnetic regenerative regenerator in rejection of claim 1), as shown in Table 1, so as to provide descending order thereof, and DEGREGORIA provides wherein the first layer of the second active magnetic regenerative regenerator (see designation of magnetic material for first layer of second active magnetic regenerative regenerator in rejection of claim 1) has a smaller volume than the second layer of the second active magnetic regenerative regenerator (see designation of magnetic material for second layer of second active magnetic regenerative regenerator in rejection of claim 1), so as to provide ascending order thereof. In view of KWON to control entropy based on volume or mass, it would be understood that the same control would result in descending order of the mass of layers of the first active magnetic regenerative regenerator and ascending order of the mass of layers of the second active magnetic regenerative regenerator, to achieve the desired entropy within each layer from hot to cold side thereof.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DEGREGORIA (US 5,249,424), in view of KWON (US 2015/0211771 A1 – published 30 July, 2015).
As to claim 5, DEGREGORIA discloses an apparatus comprising:
an active magnetic regenerative regenerator (combination of 31 and 35) comprising multiple successive layers (first layer, 31, and second layer, 35), wherein each layer comprises an independently compositionally distinct magnetic refrigerant material (first layer, 31, is GdNi₂, and second layer, 35, is GdPd) having an independent Curie temperature (col.9, lines 24-55; Table 2) having Curie temperatures different apart between successively adjacent layers (Table 2 - GdNi₂ has Curie temperature of 75K; Table 2 – GdPd has a Curie temperature of 38K), and the layers are arranged in successive Curie temperature order with a first layer having the highest Curie temperature layer and the last layer having the lowest Curie temperature layer(Table 2 - GdNi₂ has Curie temperature of 75K; Table 2 – GdPd has a Curie temperature of 38K). 
First, DEGREGORIA discloses wherein the layers of the first active magnetic regenerative regenerator and the second active magnetic regenerator have Curie temperatures which are apart by a degree K between the successively adjacent layers (respective layers of GdPd and GdNi₂; Table 2). In the case, wherein the claimed ranges, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” See MPEP §2144.05 – I. Specifically, DEGREGORIA further provides various suitable ferromagnetic materials for the different stages of the system within Table 2, which further provide evidence that the different in degree K between the different layers is between 18-22K.  The purposes those, is that the materials provide unbalanced flow between the different layers, with a lower flow imbalance within the higher Curie temperature layers compared to the lower Curie temperature layers (col.9, lines 24-59). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DEGREGORIA to provide the difference in Curie temperatures to be within the 18-22K range to provide the desired unbalanced flow between the different layers.
Second, DEGREGORIA notes the small local temperature difference between the heat transfer fluid and the bed results in very small entropy generation in the cooling process, and further by using multiple stages of beds relatively large temperature spans can be achieved. This provides a highly efficient cooling system, and therefore, can result in the liquefaction of hydrogen (col.3, lines 33-53).
KWON is within the relevant field of endeavor provided a magnetic refrigerator which includes a magnetic material (abstract). KWON notes that entropy change may be controlled by changing the volume or mass of the magnetic material between the hot and cold ends of the magnetic material (par. 59). As such, changing the respective volume or mass of the different layers of the first and second active magnetic regenerative regenerators is a result effective variable, i.e., a variable which achieves a recognized result. In this case, changing the volume or mass of a layer of magnetic material controls the entropy change across the magnetic material. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05- II (A).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DEGREGORIA with the teachings of KWON to provide changes of the volume or mass between the various successive layers of the active magnetic regenerative regenerators to control the entropy from the hot to cold sides of each of the layers of magnetic material (par. 59 of KWON). In doing so, each layer’s entropy would be controlled to achieve the desired entropy to optimize the overall cooling system, as emphasized by the invention of DEGREGORIA. 
Furthermore, KWON notes that volume and mass of the magnetic material may be provided to control the entropy. DEGREGORIA provides wherein the first layer of the active magnetic regenerative regenerator (see designation of magnetic material for first layer of active magnetic regenerative regenerator in rejection of claim 5) has a higher volume than the second layer of the active magnetic regenerative regenerator(see designation of magnetic material for second layer of active magnetic regenerative regenerator in rejection of claim 5), as shown in Table 1, so as to provide higher mass with the first layer and lower mass with the second layer. In view of KWON to control entropy based on volume or mass, it would be understood that the same control would result in descending order of the mass of layers of the active magnetic regenerative regenerator to achieve the desired entropy within each layer from hot to cold side thereof.

As to claim 7, DEGREGORIA, as modified by KWON, further discloses comprising at least one controllable division flow valve (54) between each adjacent layer (figures 3-4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DEGREGORIA (US 5,249,424), in view of KWON (US 2015/0211771 A1 – published 30 July, 2015) and NUMAZAWA (NPL: “Magnetic refrigerator for hydrogen liquefaction” (16 April, 2014); provided with IDS submitted on 2 November, 2021).
As to claim 6, DEGREGORIA, as modified by KWON, discloses compositionally distinct magnetic refrigerant material (Table 2; rejection of claim 5) of the layers of the claimed invention, except that the regenerator contain 8 layers.
NUMAZAWA is within the field of endeavor provided the utilization of magnetocaloric refrigerator systems for liquefying a gas, particularly hydrogen (abstract and introduction sections). NUMAZAWA particularly notes the utilization of various layers of material within the regenerator of the AMR system, of which are formed of different materials (section 4.4 at pg. 190-191), so as to operate the AMR cycle over a desired range of temperatures, which is only possible through the use of the variation in layers and material. Therefore, designated a desired number of layers, of which have different Curie temperatures and materials, is seen as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the variable is the number of different material, with different Curie temperatures, of which when combined in a layered pattern together achieve the recognized result of acquiring operation of the system over a particularly desired temperature range.  As the prior art notes to utilized such combinations of materials and layers to achieve operation over a desired temperature range, it is not inventive to determine a particular number of layers to be used through routine experimentation. Thus, since the general conditions of the claim are met by the prior art, e.g., having different layers of different materials and Curie temperatures, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide a desired number of layers within the regenerator in order to provide that the AMR system operates over a desired temperature range.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/22/2022